                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



United States of America,                   )       CASE NO. 1:15 CR 263
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
               vs.                          )
                                            )
Kenneth A. Jackson,                         )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )



       Introduction

       This matter is before the Court upon defendant’s Motion to Vacate Under 28 U.S.C. §

2255 (Doc. 307). This case arises from defendant’s conviction, along with three other

defendants, relating to an investment fraud scheme revolving around the development of a

hypodermic syringe destruction device called the “Sharps Terminator.” For the following

reasons, the motion is DENIED.

       Facts

       On direct appeal to the United States Court of Appeals for the Sixth Circuit by the four

defendants charged in this offense, the following background facts were stated:

                                                1
In August 1992, defendant Kenneth Jackson was convicted in Ohio state court of
multiple counts of unlicensed sales of securities and sales of unregistered securities,
passing bad checks, perjury, theft and aggravated theft. The convictions stemmed from
Jackson’s operation of what the government has characterized as a $13 million Ponzi
scheme involving sales of securities in “Vision Television Network.” As a consequence,
Jackson was incarcerated from 1992 to 1999. He was also prohibited, by injunction of the
Securities and Exchange Commission (“SEC”), from holding any corporate officer or
director position in a publicly traded company. Jackson was also subject to a
disgorgement order requiring him to pay $1.8 million to the SEC.

Despite these setbacks, in 2002, Jackson had become director of research and
development for Event Future (a/k/a E-Med), a company he and co-defendant Daryl
Dane Donohue established to design and manufacture a hypodermic needle destruction
device called “Needlezap.” The Needlezap disposes of used needles by crushing them. It
is a Class III medical device requiring Food & Drug Administration (“FDA”) approval
before marketing. Donohue was employed by E-Med to address the FDA’s regulatory
compliance requirements. The Needlezap was granted FDA approval in 2003 and was
patented in 2006.

In 2007, Jackson left E-Med and he and co-defendant William Schureck created Medical
Safety Solutions (“MSS”) to develop and market an improved version of the Needlezap
called the “Sharps Terminator.” The Sharps Terminator was designed to dispose of used
needles by incinerating them. Again, FDA premarket approval was required. Donohue
was hired by MSS as a regulatory compliance consultant, but Jackson, director of
research and development, was responsible for obtaining FDA approval of the Sharps
Terminator. Schureck was Chief Executive Officer of MSS.

To raise funds for development of the Sharps Terminator by selling securities, MSS
prepared two prospectuses, “Prospectus A” (2007) and “Prospectus B” (2009).
Prospectus A disclosed an Assets Purchase Agreement under which MSS agreed to pay
Jackson and Schur Partnership (a venture established by Schureck) $3 million for transfer
of ownership of the Sharps Terminator, along with its patent and intellectual property
rights. What the prospectuses did not include, relevantly, was any mention of MSS
co-founder Jackson’s prior convictions for theft and securities fraud offenses. Nor did the
prospectuses disclose that the conduct for which Jackson was convicted also precipitated
action by the SEC that resulted in a $1.8 million judgment against him, as well as an
injunction prohibiting him from holding any officer or director position in a publicly
traded company.

In the summer of 2007, MSS began displaying its plans for the Sharps Terminator and
soliciting investments at medical trade shows. MSS raised $5 million from investors in
response to Prospectus A. Among the first such investors, co-defendant Dennis
DeCiancio invested $275,000 and became a promoter of the Sharps Terminator at trade
shows. Of the $5 million received, $3 million was to be used to pay for the intellectual

                                         2
       property rights in the Sharps Terminator and to repay prior investors in the Needlezap,
       and $2 million was to be used for further research and development of the Sharps
       Terminator.

       In July 2007, MSS also purportedly commenced efforts to obtain FDA premarket
       approval and told inquiring investors for years that progress was slow, but approval was
       imminent. In fact, Jackson testified, it was not until October 2012 that he first filed the
       application for premarket approval. The FDA responded to the application a month later
       with the first of several deficiency letters, which MSS was attempting to address when, in
       March 2013, its efforts were undercut by execution of a search warrant and seizure of
       MSS files and records. In the meantime, the FBI had begun investigating MSS’s
       operations.

       The investigation ripened into an 80-page, 31-count indictment in the Northern District
       of Ohio in July 2015, charging all four of the above-named defendants—Jackson,
       Donohue, Schureck and DeCiancio—with numerous offenses allegedly committed
       between November 2007 and May 2013, including conspiracy, mail fraud, wire fraud,
       securities fraud, and money laundering. The charges were premised on allegations that
       defendants, in soliciting investments for development and marketing of the Sharps
       Terminator device: falsely represented the status of FDA premarket approval
       proceedings, the market-readiness of the Sharps Terminator, and the use to which
       invested funds would be applied; and failed to disclose material information to
       prospective investors about Jackson’s prior convictions.

       A joint jury trial was conducted in April and May 2016 and culminated in verdicts on
       May 6, 2016, finding all four defendants guilty of almost all charged offenses. All four
       defendants were sentenced on October 25, 2016, to various prison terms: Jackson to
       188 months, Schureck to 108 months, DeCiancio to 70 months, and Donohue to 46
       months. The judgments of sentence were entered on November 1, 2016, and each
       defendant timely filed notice of appeal. The judgments were followed by a restitution
       order on January 5, 2017, ordering all four defendants, jointly and severally, to pay
       restitution in the amount of $9,825,917.41. Amended judgments, incorporating all terms
       and conditions of the sentences, were entered on February 6, 2017. None of the
       defendants filed notice of appeal from his amended judgment.

United States v. Donohue, et al., 726 Fed.Appx.333 (6th Cir. 2018). The Sixth Circuit affirmed

all four judgments.

       This matter is now before the Court upon defendant Jackson’s Motion to Vacate Under

28 U.S.C. § 2255.

       Standard of Review

                                                3
       28 U.S.C. § 2255 provides a prisoner in federal custody a remedy to collaterally attack

his sentence on the ground that it was imposed in violation of the Constitution or laws of the

United States. A prisoner may move to vacate, set aside or correct his sentence upon the basis

that “the sentence was imposed in violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255. To warrant relief under the statute because of constitutional error, the error must be one

of constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993)

(citation omitted); Humphress v. United States, 398 F.3d 855, 858 (6th Cir.2005).

       Discussion

       Defendant asserts ten grounds for relief, nine of which involve allegations of ineffective

assistance of counsel and denial of due process. The remaining claim alleges prosecutorial

misconduct.

       To establish a claim of ineffective assistance of counsel, a defendant must show that

counsel's performance was deficient and that counsel's deficient performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984). Counsel is presumed to

have provided effective assistance, and a petitioner bears the burden of showing otherwise.

Mason v. Mitchell, 320 F.3d 604, 616–17 (6th Cir. 2003). In attempting to establish that an

attorney’s performance was deficient, a defendant “must show that counsel’s representation fell

below an objective standard of reasonableness.” Strickland, 466 U.S. at 687-88. An error by

counsel, “even if professionally unreasonable, does not warrant setting aside the judgment of a


                                                4
criminal proceeding if the error had no effect on the judgment.” Id. at 691. Deficiencies in

counsel’s performance must instead “be prejudicial to the defense in order to constitute

ineffective assistance under the Constitution.” Id. at 692. It is not enough for the defendant to

show “that the errors had some conceivable effect on the outcome of the proceeding” as virtually

“every act or omission of counsel would meet this test.” Id. at 693. To establish prejudice, the

“defendant must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id.

       Ground One asserts that counsel assured defendant that the Court’s admission of his prior

convictions was well-preserved for appeal, but the Sixth Circuit determined that the issue was

not preserved and, consequently, reviewed it under a more difficult standard. Defendant points

out that his counsel filed a motion in limine to exclude the prior acts evidence and “objected at

every turn” to admission of the evidence. But, the Court allowed the government to use the

evidence as “direct proof” of the current charge. As a result, the government “bludgeoned”

defendant over 80 times with the prior convictions which was extremely prejudicial and

poisoned the jury. However, this Court’s ruling allowing the prior convictions as “direct proof”

of the charged scheme was upheld on appeal when challenged by a co-defendant. As such, the

case law discussed in the appellate decision shows that trial counsel did not perform in an

objectively unreasonable manner by not further objecting to the evidence. Moreover, because

defendant cannot establish that there is a reasonable probability that the result would have been

different had counsel further challenged admission under the direct proof theory, he cannot

demonstrate prejudice.


                                                 5
        Ground Two asserts that defendant was denied due process when the Court permitted

testimony regarding a 1992 SEC judgment ordering defendant to disgorge $1.8 million.

Defendant maintains that the order “had expired” and was “too old to be collectible,” and that his

attorney was ineffective in failing to preserve the issue for appeal. But, as the government points

out, there is no evidence that the order had expired. As such, there was no denial of due process

or ineffective assistance of counsel.

        Ground Three asserts that defendant’s counsel was ineffective for failing to request an

instruction, or object to the Court’s failure to give an instruction, on securities law as it relates to

an affirmative duty to disclose. However, the Sixth Circuit concluded that the materiality of

withheld information in the securities fraud context “does not depend strictly on the existence of

a duty to disclose that has been codified by statute or prescribed by regulation.” Thus, defendant

cannot show deficient performance or prejudice on this basis.

        Ground Four asserts that defendant’s counsel proposed a flawed jury instruction on the

use of the prior convictions as evidenced by the fact that the Sixth Circuit referred to the “rough

edges” of the instruction. But, the Sixth Circuit recognized that the instruction was consistent

with the Sixth Circuit Pattern Instructions. It also determined that the instruction yielded the

intended meaning that the evidence of the prior convictions was introduced in relation to the

government’s allegation that defendant had made material misrepresentations and omissions

regarding the existence of those convictions, and the evidence was not to be used for any other

purpose. Thus, defendant does not demonstrate deficient performance as to the instruction.

        Ground Five asserts that counsel was deficient for failing to call any expert witnesses as

to the FDA approval process, SEC regulations, or the patent process which meant that the jury


                                                   6
did not understand these issues. As pointed out by the government, however, defendant fails to

identify any witnesses who would have testified in a manner favorable to him. Also, counsel’s

decisions in this regard do not amount to ineffective assistance where the government presented

testimony by an FDA representative who explained the process and defendant has not

demonstrated how a credible witness on his behalf would have been different. Nor is there

support that an expert on SEC regulations would have affected the trial where the Sixth Circuit

concluded that the duty to disclose the prior convictions did not arise from SEC regulations.

Finally, the patent process was not relevant to the patent-related allegations.

       Ground Six asserts that counsel was deficient by not preserving for appeal a challenge to

the amount of restitution and loss calculation. Even if defendant’s counsel was deficient for not

preserving this issue, the Sixth Circuit discussion on the merits raised by co-defendant Donohue

shows there was no prejudice.

       Ground Seven asserts that the trial court ordered forfeiture against him and his counsel

did not object or preserve the issue for appeal. However, as noted by the government, this Court

recognized at sentencing that the forfeiture provision had been dismissed. (Doc. 278 at 20)

       Ground Eight asserts that counsel failed to present evidence to show the corporate

liability of MSS Corporation, including the 2013 settlement agreement reached between

defendants, MSS, and the investors. Defendant maintains that the agreement should have been

taken into consideration in the loss calculation or restitution amount. The government responds

that under Sixth Circuit precedent, the issue does not affect restitution, and that this Court made

other findings at sentencing which show that this issue would not have changed the outcome at

sentencing even if raised by counsel. Defendant filed a reply to the government’s response but


                                                 7
did not demonstrate that there is a reasonable probability that, but for his counsel’s failure to

bring up the issue of the settlement agreement, the amount of his restitution would have been

lower.

         In Ground Nine, defendant argues that he was denied due process because the securities

statutes at issue are unconstitutionally vague. But, defendant did not raise this issue on direct

review and, therefore, it is procedurally barred. Nor has defendant shown cause for the default.

Even if he could raise the issue here, the government shows that defendant has failed to establish

that the statutes are unconstitutionally vague.

         Ground Ten alleges prosecutorial misconduct based on certain “lies” told at the trial.

Defendant raised a prosecutorial misconduct claim on direct review, but it challenged two other

comments made during the opening statement. The appellate court rejected the argument which

cannot be re-litigated here. To the extent that defendant raises new bases for his prosecutorial

misconduct claim, the issue is barred for failure to raise it on direct review.

         For these reasons, none of defendant’s asserted grounds warrant relief under § 2255.

         Conclusion

         For the foregoing reasons, defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence is denied. Furthermore, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

          IT IS SO ORDERED.

                                        /s/ Patricia A. Gaughan
                                        PATRICIA A. GAUGHAN
                                        United States District Court
 Dated: 8//8/19                         Chief Judge

                                                  8
